The opinion of the Court was delivered by
FeNNBR, J.
We are manifestly without jurisdiction of this appeal.
The original petition of plaintiffs claimed from defendants a principal sum of $748 31, and by amended petition they claimed a further sum of $259.
The answer of defendants, filed before the amended petition, claimed that they were entitled to additional credits by plaintiffs, which would leave the latter indebted to them in the sum of $784 57, for which they prayed judgment in reconvention.
Interventions were filed by various persons, the nature- of which need not be stated, as they were dismissed and interveners have not appealed.
But in their answer to the interventions, plaintiffs judicially admit that of the credit claimed by defendants, six hundred dollars was due, and say: “That your respondents are not indebted to J. Robin & Son; that, on the contrary, said Robin & Son are indebted to your appear-crs, after deducting value of contents of store, (say $600), and as matters now stand between your appearers and them, in the full sum of $148 31” — being exact difference between amount of their claim in the original petition and the $600. This pleading, filed before trial, was a judicial admission ^reducing the claim against defendants below our jurisdiction, even if we considered the claim in the amended petition, and the claim of defendants against them was equally deficient.
*419We liave carefully examined tlie record without finding that the claim in the amended petition was ever put at issue by answer or default, and it is, therefore, not before us.
It results, that under every view we are without jurisdiction, neither the principal demand nor that in reconvention being in excess of $1000. See Lamorére vs. Avery, 32 A- 1008.
It is, therefore, ordered that this appeal be dismissed, at appellants’ cost.
Rehearing refused.